DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As currently amended, independent claim 1 requires:
laterally spaced and longitudinally staggered control regions in a number corresponding to the target binding regions, each control region controlling a corresponding target binding region and having a location associated with a location of the corresponding target binding region.

Claim 24 then further recites:
The detection system of claim 1 , further comprising: an additional control region located downstream of the target binding regions, the additional control region containing a third binding compound configured to bind the respective first binding compound when unbound to the target, the third binding compound being different from and non-competitive with respect to the first binding compounds and to the second binding compounds.

Support could not be found in the specification or claims as originally filed for a detection system having both laterally spaced and longitudinally staggered control regions, and an additional control region located downstream, containing a third binding compound as claimed.
	Rather, it appears that the control regions of claim 1 correspond to the same disclosed elements as the control region mentioned in claim 24. See for example claim 11, which specifies that the control regions of claim 1 can comprise a third binding compound. This is similar to what is recited in claim 24.

Although as disclosed there could be multiple control regions, there is no suggestion or direction to “laterally spaced and longitudinally staggered control regions in a number corresponding to the target binding regions”, plus “an additional control region located downstream of the target binding regions”.
Furthermore, claim 24 recites “an additional control region located downstream of the target binding regions”, thus implying a single control region that is downstream of all of the target binding regions. The specification does not disclose a single control region that is downstream of all target binding regions, including for target binding regions which are longitudinally staggered (claim 1). Likewise, the specification as originally filed does not describe a single additional control region located downstream of a plurality of laterally spaced and longitudinally staggered target regions, the control region containing a third binding compound configured to bind a respective first binding compound.
In summary, new matter has been introduced because claim 24 now suggests an “additional control region” in addition to “control regions” already recited in claim 1, but the specification does not describe different parts/elements involving a separate “additional control region” as now claimed. It appears that a single disclosed part/embodiment has been inadvertently conflated or duplicated in the claims, so as to suggest a detection system having an additional part/element, which is not described in the original application.

Independent claim 1 recites a solid medium “having a longitudinal dimension and a lateral dimension”. The specification does not use this terminology; the term “longitudinal” does not appear in the original application. The term “lateral” does appear, but in what is apparently a different context, referring to lateral flow, which is in reference to the direction indicated by arrow 105 in Fig. 1:

    PNG
    media_image1.png
    418
    703
    media_image1.png
    Greyscale

Basis is found for the recitation in claim 1 of “a solid medium having a longitudinal dimension and a lateral dimension”, insofar as the specification depicts rectangular test strips such as that of Fig. 1 above, in which the strips are shown to have a longer lengthwise dimension (longitudinal, left-to-right in the above) and a shorter width dimension (lateral, up-and-down in the above).
However, claim 14 recites a pH control region located on a pH control lateral section of the solid medium from the first lateral sections. Claim 15 recites that the pH control lateral section is downstream of the first lateral sections along the lateral dimension of the solid medium.

Therefore, claims 14-15 and 23 introduce new matter because they introduce the possibility that the pH control region, defined by control strip (130) and a pH indicator (125) (see at [0043]), would be spaced in a different direction than that originally described. As depicted above, the pH control region is downstream of target binding regions 115. The pH control region is in a distinct lateral section from the target binding regions 115 if one construes “lateral” to refer to the direction of lateral flow 105, but this is not the sense of “lateral” in Applicant’s claim 1.
Furthermore, the claims also introduce new matter because they now suggest lateral flow would occur in a different direction, namely along the width of the strip rather than along the length of the strip.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 14-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a solid medium having a longitudinal dimension and a lateral dimension”, to “first lateral sections”, and to “laterally spaced and longitudinally staggered” target binding regions and control regions. 
Claims 14 and 15 refer to “a pH control lateral section of the solid medium distinct from the first lateral sections” and to “…downstream of the first lateral sections along the lateral dimension of the solid medium”, respectively. Claim 23 also refers to a third lateral section distinct from the first lateral sections and the second lateral sections.
The scope of the claims is unclear because it is unclear what Applicant regards as “longitudinal” or “lateral”.
The term “longitudinal” does not appear in the application as filed, but would be understood to refer to the length of the rectangular test strip as depicted for example in Applicant’s Fig. 1, reprinted above.
The term “lateral” does appear in the specification, but in what is apparently a different context, referring to lateral flow, which is in reference to the direction indicated by arrow 105 in Fig. 1.
If one understands “longitudinal” and “lateral” according to their plain meanings, one could understand this to refer to the length (longer dimension) and width (shorter dimension) of the rectangular test strip.
However in claims 14-15 and 23, the claims appear to be using “lateral” in a different sense, namely to refer to the direction of flow 105 (“downstream…along the lateral dimension”).
See further explanation in the § 112(a) rejection above.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In this case, the claims seem to be using “lateral” in the claims in multiple different senses, which renders the scope of the claims unclear as to what dimensions are actually intended as “longitudinal” and “lateral”.
Claim 23 recites the limitation "the second lateral sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention in claim 1 of second lateral sections, only first lateral sections. It is not clear what sections are being referenced, such that the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-11, 16, 18-21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thayer et al. (U.S. 2003/0157729 A1) in view of Nylese (U.S. 7,700,372 B2), Schwind et al. (U.S. 2007/0042499) and Hanke (DE10000322C2, with accompanying machine translation obtained from Patent Translate at https://worldwide.espacenet.com/).

The test strip (i.e., solid medium) has a longitudinal dimension and a lateral dimension, as depicted for example in Fig. 2E:
    PNG
    media_image2.png
    222
    754
    media_image2.png
    Greyscale

Furthermore, the test strip contains one or more test zones 110, 112, 114 [0053], [0058], [0122], [0134]. Immobilized in at least one of the test zones is a first analyte binding agent which is capable of binding to an analyte in the sample (abstract, [0008], [0122]). For detection of one or more analytes, separate test zones for each analyte may be formed on the test strip [0011], [0113]-[0114], [0132]. The second analyte binding agent binds to analyte immobilized in the test zones, via the first analyte binding agent [0014], thus it is clear that the first and second analyte binding agents are non-competitive with respect to each other since they may both simultaneously bind analyte.

Thayer et al. further teach that the test strip may further include one or more control zones [0011], [0017], [0120]-[0133], [0137].
Thayer et al. teach spatially separated zones 110, 112, and 114 as above. However, Thayer et al. differs from the claimed invention in that the reference fails to specifically teach that the target binding regions (test zones) and the control regions (control zones) are “laterally spaced and longitudinally staggered”. 
In addition, Thayer et al. while teaching one or more test zones and one or more control zones, and further that the test zones and control zones may be placed on various locations on the test strip [0133], does not specifically teach control zones “in a number corresponding to the target binding regions, each control region controlling a corresponding target binding region and having a location associated with a location of the corresponding target binding region”.
Nylese teach an analogous test strip system having a substrate and an elongated test membrane having multiple capture zones formed thereon (col. 3, lines 26-45), the capture zones being analogous to the test zones/ target binding regions of Thayer et al. (see also the abstract and Figs. 1-5 and 7-9).
In the test strip device of Nylese, there are multiple capture zones 44 (i.e., target binding regions), which are laterally spaced and longitudinally staggered as depicted below (e.g., 44a-44d in Fig. 2B; captures zones 44 in Fig. 7; col. 9, lines 40-63; col. 6, line 57 to col. 7, line 21). 

    PNG
    media_image3.png
    276
    688
    media_image3.png
    Greyscale

Nylese teaches that this spatial staggering of the target binding regions facilitates visual analysis (col. 9, lines 40-63).
Schwind et al. similarly pertains to an immunochromatographic test strip device for performing sandwich assays (see, e.g., abstract, Fig. 1, [0017]), where the test strip contains bonding elements fixed in the membrane which are present as consecutive bands, also referred to by Schwind et al. as “indicator zones”, analogous to the test zones of Thayer et al. See Schwind et al. for example at [0016]-[0017].
Schwind et al. teach that the indicator zones can be provided on the membrane in a staggered relationship, for example extending diagonally from proximal to distal in the direction of flow and also staggered laterally (i.e., laterally spaced and longitudinally staggered; see [0024]-[0026], [0028], [0046]-[0047], [0094], claims 3-4, and the Figures). 
See for example Fig. 1:

    PNG
    media_image4.png
    191
    698
    media_image4.png
    Greyscale


Schwind et al. further teach that the diagonal pattern is particularly pertinent to multi-parameter testing [0025], allowing for a multiplicity of test parameters to in a single device which previously had to be tested for separately, and also allowing for reduced consumption of reagents [0047].
As can be seen in the depiction above, Schwind et al. depict that the strip may contain two rows of staggered indicator zones (I-V and VI-IX, respectively).
Additionally, Schwind et al. teach inclusion of control zones, such as indicator zones VI [0110] and IX [0111]. See also at [0036]-[0038], [0040], [0043].
In the present case, one of ordinary skill in the art would have found it obvious to arrive at the claimed invention by spacing apart the target binding regions and the control regions in the device of Thayer et al. in both lateral and longitudinal directions (i.e., laterally spaced and longitudinally staggered), rather than being merely spaced apart in one direction, in order to facilitate visual analysis of the test strip results, ease of reading and denotation, allow for reduce consumption of reagents, as well as to avoid “shadowing” of downstream regions due to accumulation of label at the first positive region. One of ordinary skill in the art would have been motivated to apply the known technique of Nylese and Schwind of diagonally spacing apart (i.e., laterally spaced and longitudinally staggered) the zones of the test strip in order to achieve these 
Although Nylese for example exemplifies the control regions being placed near the end of the strip in single line rather than being also spaced/staggered, Schwind depicts a strip in which there may be multiple zones within the same flow path channel, both zones being spaced/staggered, and controls can be staggered and included in this manner. 
Additionally, it would have been obvious to laterally space and longitudinally stagger both target binding regions and control regions in this same manner in order to achieve these same advantages, e.g. to allow for ease of visualizing the control results as well as the test region results.
One skilled in the art would have had a reasonable expectation of success as each of Nylese and Schwind indicate that it is possible to spatially separate the zones of a test strip in both directions as claimed.
Rearrangement of parts is a recognized legal precedent supportive of obviousness (see MPEP 2144, VI. C). The Supreme Court has held that “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Instead, there must have been “an apparent reason to combine the known elements in the fashion claimed by the patent at issue.” Id. at 417–18. Such a reason exists if the claimed invention “simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement.” Id. (internal quotation marks and citation omitted).

With respect to the provision of control regions “in a number corresponding to the target regions”, Hanke also pertains to test strips (the citations of Hanke below refer to the text of the accompanying machine translation). Hanke teaches inclusion of at least two different control zones in order to enable improved differentiated, additional control and thus increased safety in the interpretation of test results (machine translation at pages 1 and 6). 
Furthermore, Hanke teaches including on an immuno-blot strip three conjugate control zones, in the form of separately applied anti-animal species IgG, anti-animal species IgM, and anti-animal species IgA antiserum (see pages 63-64 and Figure 1 in particular). Hanke teaches that the conjugate control zones produce a band only after incubation with a conjugate; e.g. where anti-goat IgG antiserum is applied in the conjugate control zone, it would produce a band upon incubation with enzyme-conjugated, anti-human IgG antiserum from goat (i.e., IgG conjugate); and that the same applies to other immunoglobulins (see page 63).
Hanke teaches that in this manner, if a particular conjugate is used, a band appears at the corresponding site of the strip; this allows one to ascertain that the test procedure has been carried out correctly (pages 64-65). In particular, this allows verification of the functionality of the conjugate used (e.g., anti-human IgG conjugate) as well as verification that the correct conjugate has been used and that the wrong conjugate has not been incubated by mistake, which would result in a false negative result (see also pages 5-7 and 67). Providing several different conjugate control zones allows one to indicate the incubation of the strip with labeled anti-patient immunoglobulin antibodies from another species (i.e., conjugates) and whether the anti-patient 
Thayer, as above, already contemplates a plurality of test zones and control zones, including for multianalyte detection. When taken together with the additional teachings of Hanke, it would have been obvious to provide a conjugate control zone for each target binding region (“…in a number corresponding…each control region corresponding a corresponding target region…”), order to allow one to ascertain that the test procedure has been carried out correctly, and more specifically in order to allow verification that conjugate corresponding to each target binding region was indeed applied to the strip. Hanke clearly express that inclusion of multiple control zones enables improved control and thus increased safety in the interpretation of results. 
Accordingly, when carrying out the multianalyte detection embodiments of Thayer, it would have been obvious to provide a control region corresponding to each analyte test region in order to assure that the labeled conjugate (first binding compounds) for each analyte were correctly added to the assay. 
One of ordinary skill in the art would have found it obvious to apply the known technique of Hanke of employing multiple conjugate control zones for each conjugate in order to improve control and safety for the analogous multianalyte test strip system of Thayer. In this way, one could avoid false negative results due to inadvertent omission of conjugate/ first binding compounds.
With respect the recitation that each control region has a location associated with a location of a corresponding target binding region, it would have been obvious to place the 
With respect to claim 2, Thayer et al. teach a conjugate buffer as discussed above.
With respect to claims 3-4, Thayer et al. teach that the membrane strip can be made of cellulose or nylon [0101].
With respect to claim 5, Thayer et al. teach a freestanding test strip which is sized such that it would be capable of being hand held (e.g., Fig. 5A, [0151]-[0153]). The reference also explicitly refers to it being placed on a lab bench [0157].
With respect to claim 10, Thayer et al. teach colloidal gold particles [0115]-[0116].
With respect to claims 11, 16, 18, and 24, Hanke teach that their conjugate control bands contain anti-animal species antibodies (i.e., third binding compound) that react with labeled conjugate (i.e., first binding compounds), even in the absence of analyte (i.e., when unbound to target; [0035], [0043]; claims 1-2). The conjugate control bands thus contain immobilized third binding compounds configured to bind labeled first binding compound. 
With respect to claims 19 and 21, it would have been further obvious to place each control zone downstream of its corresponding target binding region, by applying the known technique of Nylese as depicted above. This also reads on adjacent placement as claimed in claim 21.
. 

Claims 9, 14-15, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thayer et al. (U.S. 2003/0157729 A1) in view of Nylese (U.S. 7,700,372 B2), Schwind et al. (U.S. 2007/0042499) and Hanke (DE 100 032 A1, with accompanying translation) as applied to claim 1 above, and further in view of Imrich et al. (U.S. 5,415,994).
With respect to claim 9, Thayer teach that their labeled second analyte binding agent (i.e., first binding compounds) may be antibodies [0111], but do not specify an IgG antibodies.
With respect to claims 14-15 and 23, Thayer does not specifically teach a pH control region.
Imrich et al. also pertains to a lateral flow test strip device. Imrich et al. teach that the device may comprise an absorbent zone located downstream from the capture zone, which can be an absorbent material such as filter paper, glass fiber filter, and the like (i.e., a strip). A pH indicating reagent such as bromocresol green (i.e., pH litmus indicator) may be incorporated in the absorbent zone so as to serve as an “end of assay” indicator that changes in response to contact with the sample. This reads on the instantly recited pH litmus indicator and/or pH control strip, in that the absorbent zone is made of a thin strip of material (see also Fig. 6). Additionally, Imrich et al. teach that the pH indicating reagent can serve as an internal assay control. For example, this may signify whether the sample has been appropriately neutralized or alternatively if the assay is compromised. See col. 6, lines 18-42.

With respect to claim 9, it would have been further obvious to select IgG antibodies as one of a finite number of identified, predictable alternatives; namely the known antibody isotypes.
With respect to claims 14-15 and 23, it would have been obvious to apply the known technique of Imrich et al. of including an absorbent zone impregnated with a pH indicating reagent in order to improve the analogous test strip system of Thayer, Nylese, Schwind and Hanke, in order to allow the user to know when the “end of assay” has been reached, i.e. when the sample has successfully traversed through the strip. Additional motivation, as taught by Imrich et al., would be to serve as an internal assay control such as to determine that the sample has been correctly neutralized and is at the appropriate pH for the assay. 
In both cases, the resulting pH indicating strip would also read on a pH “control” strip, as in claim 15, since it serves the purpose of a control (either an “end of assay” control or as a sample pH control). It would have been obvious to place the absorbent zone impregnated with a pH indicating reagent (i.e., reading on a pH control strip) downstream of the target binding regions in accordance with the intended purpose as an “end of assay” indicator in order to indicate that the sample has fully traversed the strip including through the test zones/ target binding regions.
Furthermore, it would have been obvious as a matter of mere design choice to place the pH control region on a distinct lateral section (as in claim 23) in order to assure that the control 
One skilled in the art would have had a reasonable expectation of success as Imrich et al. also pertains to a lateral flow test strip, which also describes the test strip systems of Thayer, Nylese, and Schwind. 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thayer et al. (U.S. 2003/0157729 A1) in view of Nylese (U.S. 7,700,372 B2), Schwind et al. (U.S. 2007/0042499) and Hanke (DE 100 032 A1, with accompanying translation) as applied to claim 1 above, and further in view of and further in view of Flanders et al. (U.S. 6,686,170).
Thayer, Nylese, Schwind and Hanke are as discussed in detail above, which teach systems for detecting a plurality of targets, wherein the systems further include control regions. 
However, the references do not specifically teach that each control region has a shape indicative of the target.
Flanders et al. also pertains to test strip devices and teach that immobilized capture reagents, including immobilized control capture reagents, can be configured in various shapes including letters, numbers, icons, symbols, or abbreviated words (col. 5, line 5 to col. 6, line 51; Figs. 1-2; claim 3).
.

Response to Arguments
Applicant’s arguments filed 9/25/2020 have been fully considered.
The 112(d) rejection is withdrawn in view of Applicant’s cancellation of claim 25.
With respect to the § 102 and § 103 rejections based on Gatti as primary reference, Applicant’s arguments with respect to the Gatti reference are acknowledged but are moot in view of the new grounds of rejection (set forth above), as necessitated by the claim amendments.
Applicant argues that Schwind teaches only one control element, and thus excludes a one-to-one correspondence (Reply at page 8). The examiner notes that the claims only require “in a number corresponding”, which is not necessarily 1:1. Nevertheless, Hanke teaches a control for each conjugate. Furthermore, Nylese teaches placing control regions downstream of the test zones.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lochhead et al. (U.S. 20120071342 A1) teaches printing of reaction sites onto a solid medium (in this case, a waveguide) in a staggered, diagonal layout (Fig. 3, [0127]).
Kay et al. (U.S. 20180224378 A1) is not prior art however is cited for its related teaching of diagonally offsetting reaction lines on a test strip ([0062], Fig. 5), done for the purpose of minimizing light bleed from neighboring reaction regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699